Citation Nr: 0615759	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  96-40 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lung disease, to 
include claimed asbestosis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service in the United States Coast 
Guard from January 1964 to April 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 1996 and February 1998 by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A Board decision dated July 15, 2002, denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, upon a joint motion by the Secretary of Veterans 
Affairs and the veteran-appellant, vacated the Board's July 
15, 2002, decision and remanded the matter for further 
proceedings.

The veteran requested a hearing before a Veterans Law Judge 
at the VA Central Office in Washington, DC, and the veteran 
was notified that a hearing had been duly scheduled for May 
16, 2000.  The veteran did not appear for the hearing or 
request a postponement.  His case has been processed as if 
the request for a hearing had been withdrawn, in accordance 
with 38 C.F.R. § 20.702(d) (2005).   

The issues on appeal have been the subject of remands by the 
Board to the RO in February 1999, August 2001, November 2003, 
and December 2003.  The case was most recently returned to 
the Board in March 2006.


FINDINGS OF FACT

1.  There is no medical evidence of record in the veteran's 
case showing a diagnosis of current lung disease.

2.  There is no medical evidence of record in the veteran's 
case showing a diagnosis of PTSD.

3.  There is no competent medical evidence of record linking 
a current acquired psychiatric disorder to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  Lung disease, to include claimed asbestosis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.304(f) (2005).

3.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in September 2004 by the RO satisfied the 
statutory and regulatory duty to notify provisions.  The 
veteran has been afforded a VA psychiatric examination, a VA 
respiratory examination, and diagnostic studies of his lungs, 
and there is no indication in the record that additional 
evidence material to the issues decided herein which is not 
part of the veteran's claims file is available.  The 
competent evidence of record does not indicate that the 
veteran has an acquired psychiatric disorder other than PTSD 
which may be associated with his active service, and so a 
medical opinion based on a review of the medical evidence of 
record is not necessary to decide his claim for service 
connection for an acquired psychiatric disorder other than 
PTSD.  See 38 C.F.R. § 3.159(c)(4) (2005).   Therefore, the 
Board finds that VA has met the duties to notify and to 
assist required by law as to the claims decided herein.  The 
adjudication of the veteran's claims on appeal was prior to 
the enactment of the Veterans Claims Assistance Act of 2000.  
The notice provided to the veteran by the RO in September 
2004 was the kind of remedial notice which the Court found in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

A personality disorder as such is not a disease or injury 
within the meaning of applicable legislation concerning 
service connection.  38 C.F.R. § 3.303(c) (2005).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

When psychosis is manifested to a compensable degree within 
one year of separation from service, the disease may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).

With regard to the veteran's claim for service connection for 
lung disease, he contends that he was exposed to asbestos on 
Coast Guard boats during his active duty service and that he 
has lung disease related to such asbestos exposure.  

The veteran's service medical records are entirely negative 
for any medical findings or diagnosis of lung disease.  At an 
examination for discharge in April 1968, a chest X-ray was 
negative and the veteran's lungs were evaluated as normal.  

There is no competent medical evidence of record showing a 
current diagnosis of any type of lung disease.  A VA chest X-
ray in June 2004 showed no infiltrate or acute disease of the 
lungs.  A VA CT scan of the veteran's thorax in June 2004 
showed no evidence of pleural plaques suggestive of exposure 
to asbestos.  A VA spirometry in June 2004 was within normal 
limits.  "Spirometry" is the measurement of the breathing 
capacity of the lungs.  See Dorland's Illustrated Medical 
Dictionary 1560 (28th ed., 1994).  At a VA respiratory 
examination in June 2004, the examiner noted that the 
veteran's service medical records and post-service medical 
records did not document any chronic lung disease and 
reported that on clinical examination of the veteran's lungs 
there was no evidence of chronic lung disease.   

The veteran's stated belief that he has lung disease related 
to exposure to asbestos in service is lacking in probative 
value because, as a layman, he is not qualified to state an 
opinion on a question of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).   
  
Because there is no medical evidence of a diagnosis of 
current lung disease in this case, a requirement for service 
connection has not been met, and entitlement to service 
connection for lung disease, to include claimed asbestosis, 
is not established.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005); Rabideau, supra.

With regard to the veteran's claim for service connection for 
PTSD, his service medical records reveal that he was 
underwent a psychiatric evaluation for a medical board 
proceeding in February 1968 on referral from his commanding 
officer after he threatened another service member with a 
firearm, failed to obey a lawful order, and generally behaved 
"like a spoiled brat in a temper tantrum."  The examining 
physician found that the veteran did not have any mental or 
physical disease which warranted consideration by a physical 
evaluation board or other disposition through medical 
channels but rather that he had a passive-aggressive 
personality disorder which warranted consideration of his 
separation from military service under Coast Guard 
administrative regulations for unsuitability, and the veteran 
was discharged in April 1968 on that basis.  

Neither the veteran's service medical records nor his 
extensive post-service medical treatment records, which 
include his medical records from the prison system of the 
State of Texas while he was incarcerated for serious crimes, 
contains a diagnosis of PTSD.  

At a VA psychiatric examination in August 2005, the diagnoses 
on Axis I were depressive disorder, NOS [not otherwise 
specified], opioid dependence in remission, and cocaine 
dependence in remission.  The diagnosis on Axis II was adult 
anti-social personality traits.  

Because there is no medical evidence of a diagnosis of PTSD 
in the veteran's case, one of the requirements for service 
connection for PTSD under the provisions of 38 C.F.R. 
§ 3.304(f) is not met, and, for that reason, entitlement to 
service connection for PTSD is not established.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2005).

With regard to the veteran's claim for service connection for 
an acquired psychiatric disorder other than PTSD, the only 
probative evidence on the question of whether the veteran's 
currently diagnosed depressive disorder or some other current 
acquired psychiatric disorder is etiologically related to his 
active service would be competent medical evidence.  
Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 
38 C.F.R. § 3.159(a)(1) (2005).  There is no competent 
medical evidence of record linking any currently diagnosed 
acquired psychiatric disorder to the veteran's active 
military service.  

The personality disorder which the veteran demonstrated in 
service and the anti-social personality traits he was found 
by the VA psychiatric examiner in August 2005 to have do not 
constitute a disability for which service connection may be 
granted.  See 38 C.F.R. § 3.303(c) (2005).  

There is no medical evidence of record that the veteran has 
ever had psychosis or had a psychotic episode, to include 
during the year following his separation from active service, 
and he does not contend that he has ever been psychotic, so 
there is no basis to allow service connection for an acquired 
psychiatric disorder manifested by psychosis.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005).
  
The preponderance of the competent and credible evidence of 
record is against the veteran's claim for service connection 
for an acquired psychiatric disorder other than PTSD, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).
 
As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for lung disease, to include claimed 
asbestosis, is denied.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other 
than PTSD is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


